 In the Matter of KANSAS CITY STRUCTURAL STEEL COMPANYandTHEINTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL & ORNAMENTALIRON WORKERS, SHOPMEN WORKERS, LOCAL 520, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORCase No. R-1589SUPPLEMENTAL DECISIONANDORDERMarch29, 1940On December 13, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'The Direction of Election provided thatan election by secret ballot be conducted as early as possible but notlater than 30 days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for the Seven-teenth Region, among all production and maintenance employees inthe operating department, employed in the Company's Kansas Cityplant, who were on the seniority list of the Company on October 16,1939, or who had been in the employ of the Company within 12 monthsof that date but were not on the Company's seniority list of October16, 1939, because they had been granted leaves of absence during that12-month period or who had been hired by the Company betweenOctober 16, 1939, and the date of the Direction, but excluding officeemployees, salesmen, foremen who have the right to hire and discharge,foremen who perform no other work or duties than the direction of thework of other employees, truck drivers, watchmen, janitors, and super-intendents, and also excluding any who had since October 16, 1939,quit or been discharged for cause, to determine whether or not theydesired to be represented, for the purposes of collective bargaining,by The International Association of Bridge, Structural & OrnamentalIron Workers, Shopmen Workers, Local 520, affiliated with the Ameri-can Federation of Labor.Pursuant to the Direction of Election, an election by secret ballotwas conducted on January 11, 1940, under the direction and super-118 N. L.R. B 291.22 N. L.R. B., No. 8.58 KANSAS CITY STRUCTURAL STEEL COMPANY59vision of the Regional Director for the SeventeenthRegion(KansasCity,Missouri).On January 12, 1940, theRegionalDirector,actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, issued and duly served upon theparties anElection Report containing a tally of the ballots. In hisreport the Regional Director certified that the ballot was fairly andimpartially conducted, that the ballots cast were duly and fairlycounted under his supervision, and that there had been filed with him,by the tellers, statements to that effect.As to the balloting and its results, the Regional Director reportedthe following :Total number on eligibility list------------------------------- 148Total numberof ballots cast---------------------------------- 142Total number of ballots challenged---------------------------6Total number of blank ballots--------------------------------0Total number of void ballots---------------------------------0Total numberof valid votes cast------------------------------136Total'-niimber of votes cast for The InternationalAssociationof Bridge,Structural &OrnamentalIron Workers,ShopmenWorkers,Local 520,affiliatedwith the AmericanFederationof Labor--------------------------------------------------51Total number ofvotes cast against TheInternationalAssociationof Bridge,Structural& OrnamentalIronWorkers, ShopmenWorkers, Local520, affiliatedwith the AmericanFederationof Labor-------------------------------------------------- 85The results show that no collective bargaining representative hasbeen selected, and it is unnecessary to pass upon the six challenged bal-lots sincethey would have no effect upon the result of the election.On January 18, 1940, The International Association of Bridge,Structural & Ornamental Iron Workers, Shopmen Workers, Local 520,affiliated with the American Federation of Labor, herein called theIron Workers, filed objections to the Election Report of the RegionalDirector, requesting that the election be set aside on the ground thatby various acts the Kansas City Structural Steel Company, hereincalled, the. Company, had exercised undue influence, coercion, and in-timidation to induce its employees to vote against the Iron Workers.On February 13, 1940, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, as amended, issued and duly served upon theparties a Report on Objections to the Election Report. In his Reporton Objections the Regional Director concludes that the Company com-mitted certainacts designed to influence the election result, but statesthat the representatives of the Iron Workers have advised him thatinasmuch as the Company has not complied with the Order of the 60DECISIONS OF NATIONAL LABOR RELATIONS, BOARDBoard in Case No. C-815,' issued on April 20, 1939, they do not desireanother election at this time even if the objections to the election shouldbe sustained.The Regional Director, therefore, recommended in hisReport that the petition of the Iron Workers be dismissed withoutprejudice to its right to refile a petition for investigation and certifica-tion of representatives after compliance of the Company with theOrder of the Board in Case No. C-815, and after the effects of theunfair labor practices found therein have been dissipated. Pursuant topermission of the Board, the Company filed, on March 4, 1940, sugges-tions relating to the Report of the Regional Director on Objections tothe ballot, concurring in most of the conclusions stated in the Report,but contending that the Regional Director should have made findingsthat none of the alleged acts were intimidating, coercive, or prejudicialand further contending that the results of the election should neitherbe set aside nor the objections be dismissed without prejudice.Thesesuggestions have been duly considered by the Board.Although someof the objections of the Iron Workers to the election are sufficient, ifproved, to set aside the results of the election, in view of the fact thatthe Iron Workers does not desire a new election at this time, we shalloverrule the objections and dismiss the petition of the Iron Workersfor investigation and certification of representatives without prejudiceto its right to file a new petition for investigation and certification ofrepresentatives after compliance of the Company with the Order of theBoard in Case No. C-815, or after a reasonable period of time haselapsed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ITISHEREBYORDEREDthat the petition for investigation and certifica-tion of employees of Kansas City Structural Steel Company,.KansasCity, Kansas, filed by The International Association of Bridge, Struc-tural & Ornamental Iron Workers, Shopmen Workers, Local 520, affili-ated with the American Federation of Labor, be, and it hereby is,dismissed without prejudice to the right to file a new petition for inves-tigation and certification of representatives after compliance of theCompany with the Order of the Board in Case No. 0-815, or after areasonable period of time has elapsed.2Matter of Kansas City Structural Steel CompanyandInternational A8sociatton ofBridge,Structural and Ornamental Iron Workers,Shopmen Workers,Local 520,12N. L. R. B. 327.